a

AO 245B (CASD Rev, 1/19) Judgment in a Criminal Case .

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

V. (For Offenses Committed On or After November 1, 1987) -
ALFONSO DEGANTE-BAHENA (1) 2) GAN OU MS te bl
Case Number: 3:19-CR-03950-LAB
Mark F, Adams gy
Defendant’s Attomey b 0) wv
USM Number 11966-480 ,; ,
O- |
THE DEFENDANT:
[X] pleaded guilty to count(s) One of the Information
CI was found guilty on count(s)
after a plea of not guilty. .
- Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
‘Title and Section / Nature of Offense ' Count
§:1326(A), (B) - Removed Alien Found In The United States (Felony) 1
The defendant is sentenced as provided in pages 2 through 3 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
Oo Count(s) , is dismissed on the motion of the United States.

 

>] Assessment: $100.00

0 JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine “] Forfeiture pursuant to order filed . , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

January 21, 2020

Date gf Imposition of Senteyice ,
A « __
j |

HON. LARR¥ ALAN BURNS
CHIEF UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ALFONSO DEGANTE-BAHENA (1) Judgment - Page 2 of 3
CASE NUMBER: - — 3:19-CR-03950-LAB . |

[IMPRISONMENT |

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
12 months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OG

C1 The defendant is remanded to the custody of the United States Marshal.

 

’ The defendant must surrender to the United States Marshal for this district:
Oat AM. on
O as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: — .

C1 onor before
[J] as notified by the United States Marshal.
C] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-03950-LAB

 

 
r

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ALFONSO DEGANTE-BAHENA (1)
CASE NUMBER: 3:19-CR-03950-LAB

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

SPECIAL CONDITIONS OF SUPERVISION

e Do not enter the United States illegally.

e The defendant must not commit another federal, state or local crime.

if

Judgment - Page 3 of 3

3:19-CR-03950-LAB

 
